Case 1:20-cv-00455-MN-JLH Document 10 Filed 04/14/20 Page 1 of 1 PagelD #: 47

AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.1:20-cv-00455-UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, ifany) VOYANT COMMUNICATIONS, LLC

 

was received by me on (date) 4/1/2020

© I personally served the summons on the individual at (place)

 

On (date) ; or

 

(7 | left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or

of I served the summons on (name of individual) Jolita Quindara , who is

 

designated by law to accept service of process on behalf of (name of organization) WOYANT COMMUNICATIONS

 

LLC c/o Cogency Global Inc., Service time - 10:24 a.m. on (date) 4/2/2020 > Or

© | returned the summons unexecuted because ; or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 4/2/2020, YY)

Fr
Server's signature

 

Robert DeLacy, Process Server
Printed name and title
D. M. Professional Services

501 Silverside Rd, Ste 72
Wilmington, DE 19809

 

Server's address

Additional information regarding attempted service, etc:
